            Case 3:18-cv-01979-WHA Document 144 Filed 11/05/19 Page 1 of 4



 1   DAVID L. ANDERSON (CABN 149604)                     CROWELL & MORING LLP
     United States Attorney                              ANUJ VOHRA (Pro Hac Vice)
 2   SARA WINSLOW (DCBN 457643)                          DANIEL WILLIAM WOLFF (Pro Hac Vice)
     Chief, Civil Division                               MONICA DiFONZO STERLING (Pro Hac Vice)
 3   ELLEN LONDON (CABN 325580)
     SAVITH IYENGAR (CABN 268342)                              1001 Pennsylvania Avenue, N.W.
 4   Assistant United States Attorneys                         Washington, DC 20004-2595
                                                               Telephone: 202.624.2500
 5          450 Golden Gate Avenue, Box 36055                  Facsimile: 202.628.5116
            San Francisco, California 94102-3495               Email: dwolff@crowell.com
 6          Telephone: (415) 436-7288
            Facsimile: (415) 436-7169                    Attorneys for Defendant-Intervenor
 7          E-mail: ellen.london@usdoj.gov               LOCKHEED MARTIN CORPORATION

 8   Attorneys for Defendants
 9
     KARL OLSON (SBN 104760)
10   CANNATA, O’TOOLE, FISKES & OLSON LLP
11          100 Pine Street, Suite 350
            San Francisco, CA 94111
12          Telephone: (415) 409-8900
            Facsimile: (415) 409-8904
13
     Attorneys for Plaintiff
14   American Small Business League
15

16                                UNITED STATES DISTRICT COURT
17                              NORTHERN DISTRICT OF CALIFORNIA
18                                       SAN FRANCISCO DIVISION
19
     AMERICAN SMALL BUSINESS LEAGUE,               )   CASE NO. CV 18-1979 WHA
20                                                 )
                Plaintiff,                         )
21                                                 )
           v.                                      )   STIPULATION AND [PROPOSED] ORDER RE
22                                                 )   SCHEDULING OF PRE-TRIAL AND TRIAL
     UNITED STATES DEPARTMENT OF                   )   DATES
23   DEFENSE, et al.,                              )
                                                   )
24              Defendants,                        )
                                                   )
25   LOCKHEED MARTIN CORPORATION,                  )
         Defendant-Intervenor.                     )
26                                                 )
                                                   )
27

28

     STIPULATION AND PROPOSED ORDER
     CV 18-1979 WHA                                1
             Case 3:18-cv-01979-WHA Document 144 Filed 11/05/19 Page 2 of 4



 1          The parties, by and through their undersigned counsel, hereby STIPULATE AND REQUEST the

 2 following schedule of pre-trial and trial dates in anticipation of trial in the above-captioned matter

 3 currently scheduled for December 9, 2019 (ECF Nos. 61, 100 [“To clarify, bench trial on the Exemption

 4 4 issue remains scheduled for December 9.”]):

 5          1.      The parties shall serve their motions in limine no later than November 13, 2019.

 6          2.      The parties shall serve their Fed. R. Civ. P. 26(a)(3) disclosures no later than November

 7                  18, 2019.

 8          3.      The parties shall serve their objections to Fed. R. Civ. P. 26(a)(3) disclosures no later

 9                  than November 22, 2019.

10          4.      The parties shall serve their objections to motions in limine no later than November 25,

11                  2019.

12          5.      The parties shall file their joint proposed pre-trial order; collated motions in limine and

13                  briefs in opposition; Fed. R. Civ. P. 26(a)(3) disclosures and objections; proposed

14                  findings of fact and conclusions of law; and optional trial briefs of no more than ten (10)

15                  pages no later than November 26, 2019.

16          6.      The final pre-trial conference shall be held on December 4, 2019 at 2:00 PM.

17          7.      Trial shall begin on December 9, 2019 at 7:30 AM.

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     CV 18-1979 WHA                                   2
           Case 3:18-cv-01979-WHA Document 144 Filed 11/05/19 Page 3 of 4



 1                                               Respectfully submitted,

 2
                                                 DAVID L. ANDERSON
 3                                               United States Attorney

 4 Dated: November 1, 2019             By:       /s/ Ellen London*
                                                 ELLEN LONDON
 5                                               SAVITH IYENGAR
                                                 Assistant United States Attorneys
 6

 7                                               CROWELL & MORING LLP

 8 Dated: November 1, 2019             By:       /s/ Anuj Vohra
                                                 ANUJ VOHRA
 9                                               DANIEL W. WOLFF
                                                 MONICA DiFONZO STERLING
10                                               Attorneys for Defendant-Intervenor
                                                 LOCKHEED MARTIN CORPORATION
11

12                                               CANNATA, O’TOOLE, FICKES & OLSON LLP

13 Dated: November 1, 2019             By:       /s/ Karl Olson
                                                 KARL OLSON
14
                                                 Attorney for Plaintiff
15                                               AMERICAN SMALL BUSINESS LEAGUE

16
                                             *   In compliance with Civil Local Rule 5-1(i)(3), the
17                                               filer of this document attests under penalty of
                                                 perjury that all signatories have concurred in the
18                                               filing of this document.
19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     CV 18-1979 WHA                          3
             Case 3:18-cv-01979-WHA Document 144 Filed 11/05/19 Page 4 of 4



 1                                       [PROPOSED] ORDER

 2          Pursuant to Stipulation, IT IS SO ORDERED.

 3

 4 Dated:        November 5     , 2019
                                                     WILLIAM H. ALSUP
 5                                                   United States District Judge

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     CV 18-1979 WHA                              4
